Citation Nr: 0017167	
Decision Date: 06/29/00    Archive Date: 07/05/00

DOCKET NO.  98-09 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for headaches, to include 
as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephen L. Higgs, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1990 to May 
1991.  Other periods of active service have not been 
verified.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in March 1998 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.


REMAND

An appellant and his or her representative, if any, will be 
granted a period of 90 days following the mailing of notice 
to them that an appeal has been certified to the Board for 
appellate review and that the appellate record has been 
transferred to the Board, or until the date the appellate 
decision is promulgated by the Board of Veterans' Appeals, 
whichever comes first, during which they may submit a request 
for a personal hearing, additional evidence, or a request for 
a change in representation.  38 C.F.R. § 20.1304 (1999). 

In response to a June 2000 letter from the Regional Office in 
Louisville, Kentucky, notifying the veteran that her case had 
been certified to the Board for appellate review, the Board 
received in June 2000 the veteran's request for a personal 
hearing at the Regional Office in Nashville, Tennessee.  This 
request further reflects a possible change in the veteran's 
address from Kentucky, to Tennessee.

Reading the veteran's request in the context of the June 2000 
RO letter to which she was responding, the Board construes 
her request as one for a hearing before a member of the Board 
at the RO.  Under the circumstances, the case is remanded for 
the following:

1.  The RO should attempt to verify, 
through official channels, the veteran's 
periods of military service.

2.  Since the correspondence received 
recently from the veteran indicates she 
may have changed her address, the RO in 
Louisville, Kentucky, should ascertain 
her current address and, if appropriate, 
transfer her records to the proper RO.

2.  The RO should schedule the veteran, 
in accordance with the docket number of 
this case, for a hearing before a member 
of the Board at the RO in Nashville, 
Tennessee.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of the case.  The appellant need take no action until 
otherwise notified.




		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




